                 United States District Court for theMiddle

                                           District of 7HQQHVVHH

         MEMPHIS A. PHILLIP RANDOLPH
         INSTITUTE, et al.,

                                                             Plaintiff,

          vs.                                                                                    Case No. 3:20-cv-00374

         TRE HARGETT, et al.,



                                                          Defendant.



                                        NOTICE OF APPEAL
                                        0HPSKLV$3KLOLS5DQGROSK,QVWLWXWH7KH(TXLW\$OOLDQFH)UHH+HDUWV7KH0HPSKLVDQG:HVW7HQQHVVHH
 Notice is hereby given that            $)/&,2&HQWUDO/DERU&RXQFLO7KH7HQQHVVHH6WDWH&RQIHUHQFHRIWKH1$$&3DQG6HNRX)UDQNOLQ
                                                                                                                                ,
                                                     Name all parties taking the appeal


 hereby appeal to the United States Court of Appeals for the Sixth Circuit from
WKHGHQLDORI3ODLQWLIIV PRWLRQWRSUHOLPLQDULO\HQMRLQ7HQQ&RGH$QQ J DQGLQVRIDUDVWKH\FROOHFWLYHO\UHTXLUH
UHMHFWLRQRIDEVHQWHHEDOORWVRQWKHEDVLVRIDOOHJHGVLJQDWXUHYHULILFDWLRQGHILFLHQFLHVZLWKRXWILUVWSURYLGLQJQRWLFHDQGDQRSSRUWXQLW\WRFXUH
                                               The final judgment, from an order describing it


 entered in this action on the             28th       day of                                            August , 2020                   .


                                                                (s) William H. Harbison
                                                                            Address: Sherrard Roe Voigt & Harbiso
                                                                                       150 3rd Ave S., Suite 1100
                                                                                       Nashville, Tennessee 37201

                                                                Attorney for Plaintiffs

 Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
 benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
 declaration along with this Notice of Appeal.

 cc: Opposing Counsel ✔
     Court of Appeals ✔

 6CA-3
 11/16
    Case 3:20-cv-00374 Document 89 Filed 09/11/20 Page 1 of 2 PageID #: 2684
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, pursuant to Local Rule 5.01, that on this 11th day of September,
2020, the foregoing Notice of Appeal was served via the Court’s CM/ECF filing system on the
following:

      Janet Kleinfelter
      Andrew B. Campbell
      Alexander Rieger
      Matthew D. Cloutier
      Office of the Tennessee Attorney General
      301 6th Ave. N.
      Nashville, Tennessee 37243
      janet.kleinfelter@ag.tn.gov
      andrew.campbell@ag.tn.gov
      alex.rieger@ag.tn.gov
      matt.cloutier@ag.tn.gov

      Counsel for Defendants



                                                         /s William L. Harbison




    Case 3:20-cv-00374 Document 89 Filed 09/11/20 Page 2 of 2 PageID #: 2685
